*33SEPARATE CONCURRING OPINION.
VALLIANT, J.
Whilst concurring in all that my learned brother Lamm has said in the opinion in this case, there is one fact in the evidence on which I feel compelled to say a few words, lest if it be passed over in silence an improper inference might be drawn, from it; I refer to the reports of the commercial agencies which seem to have been received in evidence without objection. The reports of commercial agencies have for so long been relied on in commercial transactions and are really of so much value that they cannot be dispensed with, but referring to them and trusting'them as a guide or help in a business transaction is one thing, while bringing them into court as evidence is an-. other thing. They are frequently admitted, and properly so, in evidence, when the proper foundation for their admission is laid. The information from which those reports are furnished by the commercial agencies to their subscribers is not infrequently, perhaps usually, furnished by the merchant himself, and when that fact is shown in a suit against the merchant charged with obtaining credit on a false showing the commercial report is competent evidence against him. Other instances might be supposed where the reports would be competent, but unless guilty knowledge or' notice of the contents of the report is brought home to the party sought to be affected they are mere hearsay.
A merchant has a right, if he sees fit to do so, to consult the agency report and give or refuse credit on it, but that is his own private affair. If the report is false and he has been misled by it to his injury, he cannot charge it as a badge of fraud on some one who is in no way responsible for the information on which the report was founded and had no notice that trust was being placed on it.
*34Tlie records of the commercial agencies are not public records of which all the world is required to take notice; they are private matters and to a certain extent are secret; they are given out only to subscribers and the subscribers are pledged to secrecy.
Mrs. Meadows had no notice of those reports, it is not sure that she ever heard of such an institution as a commercial agency. The reports on their face showed that her husband had refused to give the information but even if he had given it, it would not be evidence against Mrs. Meadows unless on further evidence it was shown that she knew it.
The reports were incompetent as evidence against Mrs. Meadows and if objection had been timely interposed no doubt the learned trial court would have excluded it.
All the judges concur in the viéws here expressed.